EXHIBIT 10(s)

 

Joint Manufacturing & Marketing Agreement

 

 

Written Agreement:

Alpha ProTech Engineered Products, Inc. and Perma-R Products, Inc., agree to the
terms and conditions as set forth in this agreement in relationship to synthetic
roof underlayment.

 

Exclusivity & Time Frame:

Alpha ProTech agrees to manufacture and supply exclusively to Perma-R Products
and Perma-R Products agrees to purchase and market exclusively for Alpha ProTech
throughout North America all roof underlayment products. Alpha ProTech and
Perma-R will review and evaluate the progress of roof underlayment at the end of
2007 with further reviews and evaluations every 3 years thereafter. During the
initial 3 year period, Alpha ProTech requests a minimum of $3.0 Million in
purchases of roof underlayment per year. Future purchases beyond the 3 years
would be established and mutually agreed to during the review at the end of
2007. After each review and evaluation, the new purchasing volumes established
will set precedence for future term agreements beyond the initial three years.
At the end of any review period either party has the right on 120 days notice to
discontinue the exclusivity aspect of the agreement.

 

Pricing:

The pricing will reflect two price levels based on the territory sold as
described below and will be inclusive of freight and delivery charges in the
continental United States. Any shipments outside of the continental United
States will be F.O.B. Alpha ProTech’s shipping location. The initial pricing
will be valid for one year from date of agreement so long as raw material prices
do not adjust by more or less than 3.75% at any time during the first year.
After the first year, any and all price changes will be awarded a 60 day notice
from implementation of a price change. All pricing will be held in strict
confidence and not shared with any employees outside of this agreement. Payment
terms shall be Net 30 Days.

 

Zone 1 will be East of Texas, Oklahoma, Kansas, Nebraska, South Dakota and North
Dakota.

Zone 2 will be West of Louisiana, Arkansas, Missouri, Iowa and Minnesota.

 

Code Listings:

The listing will be inclusive to cover all codes and requirements for use as a
roof underlayment as required by ICC and shall include Miami-Dade Code Approvals
for use as a roof underlayment.

 

Service, Inventory & Delivery:

All orders shall ship within 10 business days from order placement. If the
delivery date is not met and there is additional cost of expedited shipping to
cover a customers needs, Alpha ProTech shall share in any additional freight
cost above the normal cost of shipping. Emergency and hot rush orders shall ship
within 3 business days of order placement. Perma-R will communicate with Alpha
ProTech as to inventory requirements on a regular basis to cover three months
usage. It is understood that any inventory on hand will be taken by Perma-R so
long as the material is of merchantable condition. Alpha ProTech will offer
technical as well as sales support at all times to any customer and/or staff of
Perma-R as requested. Alpha ProTech will maintain an open door policy to any and
all customers of Perma-R and the staff of Perma-R.

 

Quality:

Alpha ProTech will provide to Perma-R a product that will meet or exceed the
industry standards for synthetic roof underlayment. Should there be a defective
shipment, Alpha ProTech will ship new material within 2 business days and pay
for all cost of transportation to and from the customers location. Shall any

 

1

--------------------------------------------------------------------------------


 

defective material be installed and have to be replaced in the field, Alpha
ProTech shall share in the labor cost to replace the defective material. The
product will be packed and shipped to arrive in the same quality as it is
manufactured. All print quality will meet or exceed industry standards for
synthetic roof underlayment.

 

Additional Insured:

Alpha ProTech shall have Perma-R Products listed as an additional insured for
product liability in the amount of $2,000,000 on Alpha ProTech’s Product
Liability coverage. Alpha Pro Tech agrees to reimburse Perma-R Products for any
out of pocket expense including any reasonable attorneys fees that may occur, if
liability is found to be that of Alpha Pro Tech and Perma-R Products agrees to
reimburse Alpha Pro Tech for any out of pocket expense including any reasonable
attorneys fees that may occur, if liability is found to be that of Perma-R
Products.

 

Assignment of Agreement:

This Agreement is not assignable except: c)with the express written consent of
the parties, which consent shall not be unreasonably withheld; or d)to a
subsidiary or parent corporation of a party hereto.  In the event of a change in
ownership or corporate structure this Agreement shall continue in full force and
effect and shall be binding on the restructured entity or party under new
ownership. If such a change occurs the parties shall notify one another within
60 days of such change taking place.

 

BY:

 

Alpha ProTech Engineered Products, Inc.

Perma-R Products, Inc.

301 S. Blanchard Street

P.O. Box 279

Valdosta, GA

Grenada, MS

31601

38902-0279

 

 

 

 

Danny Montgomery

 

Tim LeClair

 

By

By

 

 

/s/ Danny Montgomery

 

/s/ Tim LeClair

 

Signed

Signed

 

 

General Manager

 

CEO

 

Title

Title

 

 

February 22, 2005

 

February 24, 2005

 

Date

Date

 

 

/s/ Bruce Hayden

 

/s/ Renee Wilbourn

 

Witnessed

Witnessed

 

 

/s/ Barbara Tomlinson

 

/s/ Delana Roberts

 

Witnessed

Witnessed

 

2

--------------------------------------------------------------------------------